DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1 claims 1-8, 17-18 in the reply filed on 02/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-16, 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.

Note to applicant
	The clause “the inactivated comminuted material is not filled into a transport container”: This limitation is interpreted that at no point after the drying and pressure step is the resulting material ever transported or moved. As soon as an comminuted material is moved, even if additional processing steps allowed under “comprising language”, the scope of the instant limitation would be in breach. In essence, loading the material into a vessel whereby that vessel is moved would be outside the scope of this limitations.
	However, the second clause “inactivated comminuted material is immediately further processed after the drying process”: The scope of “processed” is undefined and therefore can be any process step. Packing or relocating is a process step. In essence, packing inactivated material into a vessel for transport reads on the broadest reasonable interpretation of the claims. Since the two clauses are 
	The instant claims are rejected below in a manner to advance prosecution and therefore the rejections below are addressed to the invention of the instant specification in light of the claimed scope. This communication is to clearly showcase how the claims presented do NOT provide a scope which is patentable at this time.
	Additionally, what is the full breadth of “comminute”. Examiner takes the position that the broadest reasonable interpretation of comminuting a battery is to separate the battery into its various parts. The instant claim provides no guidance to the material being worked upon and therefore the casing of a lithium battery is capable of falling within the material. The level of patentability is that a new or different material is produced by the end of the method steps. Heating and pressuring well known materials of the casing would not produce a new product and the product thereof would be electrochemically inert as required of claim 2. Although this interpretation is not addressed below, it should be apparent that clarification of the material selection is vital to the specific invention. 
	Claim 1 includes the title of “inactivated comminuted material”, there is no scope limiting attribute to this title alone whereby the claim limitations need to limit the scope of the material by active method steps, not title alone. If there are additional features to cause a material to be inactivated from a specific operation, such methods should be positively claimed as relying on title alone is improper. 
	In claim 2, applicant states a drying state makes an electrochemical reaction not possible. Examiner contends that the separation of electrochemical material from a circuit already meets this function and therefore the recitation of such in claim 2 is not further limiting to the scope of the invention. Additionally claim 2 recites “a binder” but only in reference to the selection of a temperature 
These statements are herein produced to help applicant improve their amendment to the claim language to produce limitations which are in line with their invention and to help make the claims commensurate in scope with the coverage in which they hope to obtain. Identification of limitations which fail to further narrow the scope are key to compact prosecution as applicant is now on notice of limitations which should be looked into. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. [Not yet published] of serial number 15/569484. Although the claims at issue are not identical, they are not patentably distinct from each other because the temperature requirement of the instant claim 1 is not recited in the claims of ‘484. Discovery of a workable temperature for operation of the prior filed patent would be obvious and routine and therefore not materially distinct. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


oC. It is predictable that common binder materials have decomposition temperatures at 120oC, whereby the instant claim may be in violation of 112 4th if that is true because claim 2 would in effect be saying “the batteries are dried at a temperature which is below 120oC”.  Additionally we don’t know the material selection of the binder that may be used or if it is binder of the electrolyte or active materials. The binder herein only operates as a reference to limit the temperature and need not exist elements being processed by the instant claim. 
Claim 3, 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The material selection of the instant method is not defined and limited to such that a gas is actively produced and therefore a condensation of such gas need not exist. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is no positive recitation of a material that is capable of producing a concentration of organic carbonates in the atmosphere as the definition of the comminuting material is not defined. Applicant’s scope may be incorporated to solve a specific problem for a specific material, but without 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claim does not recite material selection for comminuted material and therefore it is indefinite how all materials of a battery that can be comminuted produce gases. Applicant states definitively that gases are created, but not all of the scope of the instant claim produce gases. Claims are hereby interpreted in that if a comminuted material produces 0 gases then 0 gases are sucked away whereby the total amount produced is sucked away, null function truism. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What is this coating material that is sucked away? Where did this material come from? Is the material coated back in the battery stage, during the drying, or actively coated and then stripped? Is the “sucked away” the same for the gas and the coating material? How does a sucking process remove a coating material? This claim is unexaminable in its current form.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaplan et al (PGPUB 2016/0045841).
Claim 1: Kaplan teaches a process for recycling useful materials [Abstract]. Applicant is encouraged to positively claim their specific materials to overcome and clarify the scope to overcome oC and 120-200hPa to reduce moisture content to a degree of less than 10% of the mass of mixture [0679, 0690-0691].  The material is then incorporated into an additional process step the heating and pressure step [0680-0689, 0692-0700]. 
In order to advance prosecution, it is interpreted the instant specification invention pertains to an ion exchange material. Kaplan is relied upon for the entire process of ion exchange materials [0650-0700] which encompasses the invention of the instant specification; there is no novelty or criticality of invention on the record of the instant invention over the disclosure of the prior art. Although the specific case study of ion exchange membrane is being investigated, the specific material selection is not actually limiting within the instant claim presented. Instant claim is incorporated as a 102/103 because of the clause “immediately” whereby the prior art teaches a continuous process but the time of such is obviated to be met by the prior art. 
Claim 2: Kaplan teaches the drying temperature to be 50-60oC which is interpreted to be under the material property of at least one common binder for use in a battery cell. Examiner takes official notice that at least one common binder for use in batteries comprises a decomposition temperature over 60oC. Kaplan teaches a material which is not actively utilized in an electrochemical reaction following drying [0650-0700].
Claim 3: Kaplan teaches condensation of drawn-off vapors [0682, 0693]. 
Claim 4: Kaplan teaches a recycling and sorting on materials which do not have a problem of explosion. Therefore the limitation of “not terminating the drying process” is inherently true. The 
Claim 5: Kaplan teaches a process of 120-200hPa to reduce moisture content to a degree of less than 10% of the mass of mixture [0679, 0690-0691]; this is above the minimum pressure of 50hPa claimed.
Claim 6: Kaplan teaches a step of mixing which produces an agitation to the material whereby the limitation of “agitator” is met [0683, 0692]. The process is taught to be a continuous step [0692].
Claim 7: Kaplan teaches gases and movement to be performed by a mixer (applicant’s agitator) and having vapors drawn off and condensed [0692-0693]. The limitations pertaining to coating is unexaminable as it is unclear where this material is coming from.
Claim 8: Kaplan teaches a continuous process performed in one device container [0650-0700].
Claim 17: Kaplan teaches vapors to be removes and condensed and passed to a waste water treatment device [0693]. The specific selection of temperature and pressure for such operation is obvious to find workable ranges whereby the specifics of the claimed pressure and temperature do not produce a new or different end result from that of the prior art.
Claim 18: Kaplan teaches a continuous mixing device which moves the material from a drying stage to a later stage of processing [0691-0696].

Claim 1-2, 4, 6, 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muska et al (PGPUB 2018/0366740).

Muska is silent to teach the specific workable ranges of the above vacuum. Muska teaches the vacuum is incorporated to help facilitate moving material through the system [0078], but also to have an increased vacuum to remove dust from comminution [0083]. It is hereby interpreted that one having ordinary skill in the art would arrive at maximum pressure of 300hPa in order to achieve the above dust removal of the comminution. 
Muska is silent to teach the specific temperature of the drying step to be less than 80oC. The relative temperature of most processing is ambient temperature [0049] whereby it is predictable that the selection of a drying temperature is one in which the material properties of the comminution is not chemically changed and thereby obviating the claimed range. 
Claim 2: Muska teaches a drying step [0078] which is interpreted to be less than the previously required 80oC.  It is known that selection of binder materials for common use in the various layers of a battery exceed 80oC decomposition temperature and therefore this scope fails to further limit the instant scope. Additionally, Muska teaches an active step of separating and sorting the materials whereby there is no assembly which would allow for the material to electrochemically activate to create a charge; an electrochemical reaction is not possible at the stages of sorting and recycling the material of the prior art. 
Claim 4: Muska teaches a recycling and sorting on materials which do not have a problem of explosion. Therefore the limitation of “not terminating the drying process” is inherently true. The monitoring of a system does not materially change the method operation as taking measurements that are not actively implemented into action are nothing more than the system gaining the abstract idea of 
Claim 6: Muska teaches an agitator [0046, 0064] and is taught to move the dryer as a whole whereby it is interpreted that 100% of the heat during drying is applied to the comminuted material while engaged with an agitator and that the material is moved.
 Claim 8: Muska teaches a single operation mechanism (200) which recycles the material of a battery; whatever mechanism houses the operation parts of the machine 200 is interpreted to be container which operates to keep outside elements such as rain and snow off of the machine. The scope of the instant claim fails to define bounds of “container” to be specific.
Claim 18: Muska teaches an agitator that moves and dries the inactivated comminuted material [0046, 0064]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE 10-2011-110083 [0021-0022, 0034-0039; Fig 1]: Applicant should take into consideration the specifics of this reference. Rejection made in the Written Opinion appears to be applicable for the claims as presented. Amendment should be a non-obvious scope over the above references as well as the references from the international patent offices to have faster prosecution.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN J YANCHUK/              Primary Examiner, Art Unit 1723